Jackson, Chief Justice.
[On November 15,1883, Rodgers & Adams sued out an attachment for purchase money against Baldwin. It was *816levied on certain personalty, which was replevied by the defendant. On the trial, the evidence for (be plaintiffs went to show that the debt was for goods sold’ to the defendant about November 3, and that they were in his possession when the levy was made. The evidence for the defendant tended to show that the goods were not in his possession at (he time of the levy, but had been transferred to pay another debt; also that the goods were bought on thirty days’ time,-and that the debt was not due.
The jury found for the plaintiffs. Defendant moved for a new trial because the verdict was contrary to law and evidence. The motion was overruled, and he excepted.]